FILED
                             NOT FOR PUBLICATION                            MAY 19 2015

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


IDA FOSTER,                                       No. 13-16567

                Plaintiff - Appellant,            D.C. No. 3:12-cv-04304-LB

 v.
                                                  MEMORANDUM*
DEPARTMENT OF VETERANS
AFFAIRS; OFFICE OF PERSONNEL
MANAGEMENT,

                Defendants - Appellees.


                     Appeal from the United States District Court
                        for the Northern District of California
                    Laurel D. Beeler, Magistrate Judge, Presiding**

                              Submitted May 13, 2015***

Before:         LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Ida Foster appeals pro se from the district court’s judgment dismissing for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
lack of subject matter jurisdiction her Federal Tort Claims Act (“FTCA”) action

concerning the elimination of her life insurance benefits. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for lack of subject

matter jurisdiction, Brady v. United States, 211 F.3d 499, 502 (9th Cir. 2000), and

we affirm.

      The district court properly dismissed Foster’s negligence claim for lack of

subject matter jurisdiction because Foster failed to exhaust her administrative

remedies as required by the FTCA. See 28 U.S.C. § 2675(a); Brady, 211 F.3d at

502 (“The requirement of an administrative claim is jurisdictional.”); see also

Savage v. Glendale Union High Sch., 343 F.3d 1036, 1040 (9th Cir. 2003) (a party

opposing a motion to dismiss for lack of subject matter jurisdiction “must furnish

affidavits or other evidence necessary to satisfy its burden of establishing subject

matter jurisdiction”).

      We do not consider Foster’s contentions regarding the Employee Retirement

Portability and Accountability Act because they were not properly raised before

the district court. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999). We

also do not consider matters not specifically and distinctly raised and argued in the

opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per




                                           2                                      13-16567
curiam).

      AFFIRMED.




                  3   13-16567